Citation Nr: 1619718	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES
 
1.  Entitlement to an initial rating in excess of 10 percent for post operative residuals of a right anterior cruciate repair and related intraoperative repair of right knee meniscal/ligamental structures with mild osteoarthritis changes.  
 
2.  Entitlement to an initial rating in excess of 10 percent for lumbar degenerative disc disease.  
 
3.  Entitlement to an initial rating in excess of 10 percent for a chronic right ankle strain.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 

WITNESS AT HEARING ON APPEAL
 
Veteran
 
 
ATTORNEY FOR THE BOARD
 
Kristi L. Gunn, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1983 to August 1985, from April 1992 to July 1993, from January 1996 to May 1996, and from December 2004 to November 2006.  He also performed extensive reserve and National Guard service.  
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  
 
In June 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  
 
In September 2013, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 

REMAND
 
In June 2012, the Veteran testified at a videoconference hearing before a Veterans Law Judge.  That judge has since retired.  Accordingly, in April 2016, the Veteran was offered the opportunity to testify at another hearing and in response he requested a travel board hearing at the local RO.  Therefore, the case must be remanded in order to schedule the requested hearing, as scheduling of travel board hearings is within the province of the RO.  See 38 C.F.R. § 20.704 (2015).  

Accordingly, the case is REMANDED for the following action:
 
Schedule the Veteran for a travel board hearing at the RO in Chicago, Illinois, at the next available opportunity.  Notify the Veteran and his representative of the date, time, and location of this hearing.  Once he has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claim.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



